April 8, 2005


Mr. Bruce K. Thomas
Law Office of Bruce K. Thomas
6060 N. Central Expwy., Suite 560
Dallas, TX 75206
Mr. Richard J. Clarkson
595 Orleans Street, Suite 500
Beaumont, TX 77701-3214

RE:   Case Number:  04-0493
      Court of Appeals Number:  09-04-00028-CV
      Trial Court Number:  F-181,705

Style:      IN THE INTEREST OF K.A.F., A CHILD

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Lolita Ramos  |